                             Case 20-13223-AJC         Doc 55     Filed 02/26/21         Page 1 of 2




               ORDERED in the Southern District of Florida on February 26, 2021.



                                                                        A. Jay Cristol, Judge
                                                                        United States Bankruptcy Court
_____________________________________________________________________________




                                           UNITED STATES BANKRUPTCY COURT
                                            SOUTHERN DISTRICT OF FLORIDA
                                                   www.flsb.uscourts.gov

             In re: Eugenio Reyes                                           Case No. 20-13223-AJC
                     Maideily Saraiba
                                                                            Chapter 13

                    Debtor(s)      /

                ORDER SUSTAINING DEBTOR’S OBJECTION TO CLAIMS OF LVNV FUNDING, LLC /
                                  RESURGENT CAPITAL SERVICES

                     This matter having been considered without hearing upon the Debtor's Objection to Claim[s] of
             LVNV Funding, LLC / Resurgent Capital Services [DE #_52___], and the objector by submitting this
             form order having represented that the objection was served on the parties listed below, that the 30-day
             response time provided by Local Rule 3007-1(D) has expired, that no one listed below has filed, or served
             on the objector, a response to the objection, and that the relief to be granted in this order is the identical
             relief requested in the objection, and this court having considered the basis for the objection to the claim,
             it is

             ORDERED that Debtor's objection to the following claim is sustained:

             Claim holder                                         Claims No.
             LVNV Funding, LLC /                                  1-1
             Resurgent Capital Services                           2-1
     LF-24 (rev. 12/01/09)                                Page 1 of 2
                        Case 20-13223-AJC        Doc 55      Filed 02/26/21    Page 2 of 2




        Disposition: Both claims are stricken and disallowed.

                                                             ###
        Submitted by:
        Robert Sanchez, P.A.,
        355 W 49 ST,
        Hialeah, FL 33012
        (305) 687-8008

        Robert Sanchez, P.A shall serve a copy of the signed order on all required parties and file with the court a
        certificate of service conforming with Local Rule 2002-1(F).




LF-24 (rev. 12/01/09)                                Page 2 of 2
